DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“acquisition unit”, “determination unit”, “connection unit” in claim 1;
“acquisition unit” in claim 12;
“discrimination unit” in claim 13;
“selection unit” in claim 14;
“discrimination unit” in claim 15;
“acquisition unit”, “determination unit”, “connection unit” in claim 20;
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 20 is objected to because of the following informalities:  
Line 15 recites “a connected based station apparatus”; the examiner suggests changing to “a connected base station apparatus”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-19 are directed to a communication program for causing a computer included in a communication apparatus to perform a function; and a communication program for causing a computer included in a base station to perform a function respectively (the examiner interprets the communication program as a software program as describe in para. 0058, 0068, and 0089 of the specification).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hassan Hussein (hereinafter as Hassan) (US 2020/0178137 A1).
(1) Regarding claim 18:

an acquisition unit configured to acquire, from a base station apparatus being connected, switching information including information used for wireless communication with a movably configured base station apparatus to be a switching destination candidate (a communication between the user equipment (UE) 10 and the coordinator 4 may be performed via different nodes such as the source gNB, para. 0114; In order to guarantee seamless handover, the coordinator unit has to pass the framing/time sequence, the exact frequency values, and relative frequency mismatches (if existing) of the new target cell(s) to the merging user equipment early enough before the HO processing time stamp arrives, para. 0138; In an embodiment, the plurality of base-stations comprises terrestrial base-stations and at least one non-terrestrial base-station. The coordinator unit is configured to include the at least one non-terrestrial base-station to the expectation list in case at least one possible trajectory of a movement of the user equipment leaves the communication areas covered by the terrestrial base-stations, para. 0035); 
a determination unit configured to determine whether or not to switch a base station apparatus to be a connection destination (the user equipment decides based on 
a connection unit configured to, upon determining by the determination unit to switch the base station apparatus to be the connection destination, execute connection to the base station apparatus to be the switching destination candidate on a basis of the switching information (Once the user equipment(s) approach the promising one of this signaled base-station list, the user equipment is supposed to do coarse synchronization utilizing the broadcasted synchronization signals of the (one or more) promising base-station(s) before transmitting (with RACH-less mechanism) on the Uplink and apply the framing-time and the frequency offset of the appropriate target-cell.  If cell coordination is accurate, the user equipment may apply the time stamp broadcasted to it without need for coarse synchronization, if the symbol synchronization can be compensated. Fine synchronization might still applies, para. 0143-0144).
(2) Regarding claim 19:
A communication program for causing a computer included in a base station apparatus (Hassan discloses implementing the invention by using a digital storage medium, for example a floppy disk, a DVD, a Blu-Ray, a CD, a ROM, a PROM, an EPROM, an EEPROM or a FLASH memory, having electronically readable control signals stored thereon, which cooperate (or are capable of cooperating) with a programmable computer system such that the respective method is performed (para. 0211) to function as: 
an acquisition unit configured to acquire switching information including information used by a connected communication apparatus for wireless communication performed via different nodes such as the source gNB, para. 0114; In order to guarantee seamless handover, the coordinator unit has to pass the framing/time sequence, the exact frequency values, and relative frequency mismatches (if existing) of the new target cell(s) to the merging user equipment early enough before the HO processing time stamp arrives, para. 0138, In an embodiment, the plurality of base-stations comprises terrestrial base-stations and at least one non-terrestrial base-station. The coordinator unit is configured to include the at least one non-terrestrial base-station to the expectation list in case at least one possible trajectory of a movement of the user equipment leaves the communication areas covered by the terrestrial base-stations, para. 0035), the switching information including trigger information used by the connected communication apparatus for determining whether or not to switch a base station apparatus to be a connection destination (user equipment decides base on the signal strength with which receiving base station the handover happen, para. 0114; and In order to guarantee seamless handover, the coordinator unit has to pass the framing/time sequence, the exact frequency values, and relative frequency mismatches (if existing) of the new target cell(s) to the merging user equipment early enough before the HO processing time stamp arrives, para. 0138; and The user equipment may configured to decide whether to transmit the response signal to the first and second base-station or to the first base-station only based on a first link quality between the user equipment and the first base station and based on a second link quality between the user equipment and the base station. Alternatively or in other channel criterion may be used, e.g., data throughput, availability of resources, a time interval for which a base station serves the user equipment or the like, para. 0139, the examiner interprets the time interval as the trigger information); and 
a transmitter configured to transmit the switching information including the trigger information to the communication apparatus (In order to guarantee seamless handover, the coordinator unit has to pass the framing/time sequence, the exact frequency values, and relative frequency mismatches (if existing) of the new target cell(s) to the merging user equipment through the source node early enough before the HO processing time stamp arrives, para. 0138).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan Hussein (hereinafter as Hassan) (US 2020/0178137 A1).

A communication apparatus (UE 10 in figure 4) performing a method comprising: 
configured to acquire, from a base station apparatus being connected, switching information including information used for wireless communication with a movably configured base station apparatus to be a switching destination candidate (a communication between the user equipment (UE) 10 and the coordinator 4 may be performed via different nodes such as the source gNB, para. 0114; In order to guarantee seamless handover, the coordinator unit has to pass the framing/time sequence, the exact frequency values, and relative frequency mismatches (if existing) of the new target cell(s) to the merging user equipment early enough before the HO processing time stamp arrives, para. 0138; In an embodiment, the plurality of base-stations comprises terrestrial base-stations and at least one non-terrestrial base-station. The coordinator unit is configured to include the at least one non-terrestrial base-station to the expectation list in case at least one possible trajectory of a movement of the user equipment leaves the communication areas covered by the terrestrial base-stations, para. 0035); 
configured to determine whether or not to switch a base station apparatus to be a connection destination (the user equipment decides based on the signal strength, with which receiving base-station the handover happens, para. 0114); and 
configured to, upon determining by the determination unit to switch the base station apparatus to be the connection destination, execute connection to the base station apparatus to be the switching destination candidate on a basis of the switching information (Once the user equipment(s) approach the promising one of this signaled 
Hassan fails to explicitly disclose the UE comprises an acquisition unit, a determination unit, and a connection unit for performing the function.
However, Hassan discloses implementing the invention by using a digital storage medium, for example a floppy disk, a DVD, a Blu-Ray, a CD, a ROM, a PROM, an EPROM, an EEPROM or a FLASH memory, having electronically readable control signals stored thereon, which cooperate (or are capable of cooperating) with a programmable computer system such that the respective method is performed (para. 0211).  The examiner took a broadest reasonable interpretable of the software embodiment comprising electronically readable control signals when executed by the programmable computer system as the claimed acquisition unit, a determination unit, and a connection unit for performing the invention.  Thus satisfied the claimed limitation for the benefit of reducing cost and improving the adaptability and flexibility of the communication apparatus (UE).  
(2) Regarding claims 12 and 17:
Hassan discloses a base station apparatus to perform a method comprising: 
performed via different nodes such as the source gNB, para. 0114; In order to guarantee seamless handover, the coordinator unit has to pass the framing/time sequence, the exact frequency values, and relative frequency mismatches (if existing) of the new target cell(s) to the merging user equipment early enough before the HO processing time stamp arrives, para. 0138; In an embodiment, the plurality of base-stations comprises terrestrial base-stations and at least one non-terrestrial base-station. The coordinator unit is configured to include the at least one non-terrestrial base-station to the expectation list in case at least one possible trajectory of a movement of the user equipment leaves the communication areas covered by the terrestrial base-stations, para. 0035); and 
configured to transmit the switching information to the communication apparatus (a communication between the user equipment (UE) 10 and the coordinator 4 may be performed via different nodes such as the source gNB, para. 0114), 
wherein the switching information includes trigger information used by the connected communication apparatus for determining whether or not to switch the base station apparatus to be a connection destination (user equipment decides base on the signal strength with which receiving base station the handover happen, para. 0114; and In order to guarantee seamless handover, the coordinator unit has to pass the framing/time sequence, the exact frequency values, and relative frequency mismatches other channel criterion may be used, e.g., data throughput, availability of resources, a time interval for which a base station serves the user equipment or the like, para. 0139), and 
the transmitter transmits the switching information including the trigger information (In order to guarantee seamless handover, the coordinator unit through the source node has to pass the framing/time sequence, the exact frequency values, and relative frequency mismatches (if existing) of the new target cell(s) to the merging user equipment early enough before the HO processing time stamp arrives, para. 0138).
Hassan fails to disclose the base station comprises an acquisition unit and a transmitter.
However, Hassan discloses implementing the invention by using a digital storage medium, for example a floppy disk, a DVD, a Blu-Ray, a CD, a ROM, a PROM, an EPROM, an EEPROM or a FLASH memory, having electronically readable control signals stored thereon, which cooperate (or are capable of cooperating) with a programmable computer system such that the respective method is performed (para. 0211).  The examiner took a broadest reasonable interpretable of the software embodiment comprising electronically readable control signals when executed by the programmable computer system as the claimed acquisition unit and transmitter for 
(3) Regarding claim 20:
A communication system (as shown in figure 4A) comprising: 
a base station apparatuses configured to be movable (non-terrestrial base station, para. 0095); and 
a communication apparatus connecting to at least one of the plurality of base station apparatuses (UE 10 in figure 4A), 
wherein the plurality of base station apparatuses each includes 
a transmitter (it is inherently a base station comprises a transmitter) configured to transmit, to the communication apparatus being connected, switching information including information used by the connected communication apparatus for wireless communication with the movably configured base station apparatus to be a switching destination candidate for connection (a communication between the user equipment (UE) 10 and the coordinator 4 may be performed via different nodes such as the source gNB, para. 0114; In order to guarantee seamless handover, the coordinator unit has to pass the framing/time sequence, the exact frequency values, and relative frequency mismatches (if existing) of the new target cell(s) to the merging user equipment early enough before the HO processing time stamp arrives, para. 0138; In an embodiment, the plurality of base-stations comprises terrestrial base-stations and at least one non-terrestrial base-station. The coordinator unit is configured to include the at least one non-terrestrial base-station to the expectation list in case at least one possible trajectory 
the communication apparatus (UE 10 in figure 4A) perform a method includes 
configured to acquire, from a base station apparatus being connected, switching information including information used for wireless communication with a movably configured base station apparatus to be a switching destination candidate (a communication between the user equipment (UE) 10 and the coordinator 4 may be performed via different nodes such as the source gNB, para. 0114; In order to guarantee seamless handover, the coordinator unit has to pass the framing/time sequence, the exact frequency values, and relative frequency mismatches (if existing) of the new target cell(s) to the merging user equipment early enough before the HO processing time stamp arrives, para. 0138; In an embodiment, the plurality of base-stations comprises terrestrial base-stations and at least one non-terrestrial base-station. The coordinator unit is configured to include the at least one non-terrestrial base-station to the expectation list in case at least one possible trajectory of a movement of the user equipment leaves the communication areas covered by the terrestrial base-stations, para. 0035); 
configured to determine whether or not to switch a base station apparatus to be a connection destination (the user equipment decides based on the signal strength, with which receiving base-station the handover happens, para. 0114); and 
configured to, upon determining by the determination unit to switch the base station apparatus to be the connection destination, execute connection to the base station apparatus to be the switching destination candidate on a basis of the switching 
Hassan fails to explicitly disclose (a) the communication system comprising a plurality of base station apparatus configured to be movable; and (b) the UE comprises an acquisition unit, a determination unit, and a connection unit for performing the function.
With respect to (a), Hassan discloses at least one embodiment with a group of base station in a non-terrestrial network (para. 0059, 0062 and 0177) and the plurality of base-stations comprises terrestrial base-stations and at least one non-terrestrial base-station (para. 0034-0035), the examiner interprets at least one non-terrestrial base-station covers the situation there are two non-terrestrial base station, thus satisfied the claimed limitation).  One of ordinary skill in the art would recognize the communication system for a non-terrestrial network comprises a plurality of non-terrestrial base stations, thus satisfied the claimed limitation for the benefit of covering more uncovered area by the terrestrial base station and provide a seamless handover processor for the UE.

(4) Regarding claim 2:
Hassan further discloses wherein:
the acquisition unit acquires the switching information including resource information relating to a radio resource used for wireless communication with the base station apparatus to be the switching destination candidate (the coordinator unit is configured to feedback to the user equipment possible time stamps (or at least one possible time stamp) of the handover and/or a handover component carrier ID (CCi) and/or physical resource blocks (PRBs) and/or the at least one base-station of the expectation list, para. 0034), and 
the connection unit executes connection to the base station apparatus to be the switching destination candidate using the radio resource (This may include the coordinator to try to reserve or block the same resources at different base stations so as 
(5) Regarding claim 3:
Hassan further discloses wherein: 
the acquisition unit acquires the resource information including information regarding a dedicated radio resource exclusively assigned to the communication apparatus from the connected base station apparatus (the coordinator unit is configured to feedback to the user equipment possible time stamps (or at least one possible time stamp) of the handover and/or a handover component carrier ID (CCi) and/or physical resource blocks (PRBs) and/or the at least one base-station of the expectation list, para. 0034; Multiple base-stations are set in a state to be ready for a handover at certain time stamps. Resources are freed in these base-stations as follows: first same resources first, then different resources in the same carrier and finally different resources in different carriers, para. 0194), and 
the connection unit executes connection to the base station apparatus to be the switching destination candidate using the dedicated radio resource (This may include the coordinator to try to reserve or block the same resources at different base stations so as to enable the UE to continue transmission during the handover, i.e., to perform a seamless handover, para. 0194).
(6) Regarding claim 4:
Hassan further discloses wherein:
the acquisition unit acquires the resource information including information regarding a shared radio resource common to a plurality of selected wireless physical resource blocks (PRBs) and/or the at least one base-station of the expectation list, para. 0034; Multiple base-stations are set in a state to be ready for a handover at certain time stamps. Resources are freed in these base-stations as follows: first same resources first, para. 0194; the examiner interprets the same resources as the claimed common resource), and
the connection unit executes connection to the base station apparatus to be the switching destination candidate using the shared radio resource This may include the coordinator to try to reserve or block the same resources at different base stations so as to enable the UE to continue transmission during the handover, i.e., to perform a seamless handover, para. 0194).
(7) Regarding claim 5:
Hassan further discloses wherein: 
the acquisition unit acquires the switching information including timing advance information relating to timing advance for connecting to the base station apparatus to be the switching destination candidate from the connected base station apparatus (under handover to non-terrestrial network, para. 0177; the coordinator unit triggers the handover a bit early (timing advance) at T2 while handover will be held at T1 as shown in figure 4B, para. 0178-0179), and 
the connection unit executes connection to the base station apparatus to be the switching destination candidate on a basis of the timing advance information (If the user 
(8) Regarding claim 6:
Hassan further discloses wherein 
the acquisition unit acquires, from the connected base station apparatus, the switching information used for a handover from the connected base station apparatus to the base station apparatus to be the switching destination candidate (a communication between the user equipment (UE) 10 and the coordinator 4 may be performed via different nodes such as the source gNB, para. 0114; In order to guarantee seamless handover, the coordinator unit has to pass the framing/time sequence, the exact frequency values, and relative frequency mismatches (if existing) of the new target cell(s) to the merging user equipment early enough before the HO processing time stamp arrives, para. 0138; In an embodiment, the plurality of base-stations comprises terrestrial base-stations and at least one non-terrestrial base-station. The coordinator unit is configured to include the at least one non-terrestrial base-station to the expectation list in case at least one possible trajectory of a movement of the user equipment leaves the communication areas covered by the terrestrial base-stations, para. 0035), 

the connection unit executes, upon determining by the determination unit to execute the handover, the handover from the connected base station apparatus to the base station apparatus to be the switching destination candidate on the basis of the switching information (Once the user equipment(s) approach the promising one of this signaled base-station list, the user equipment is supposed to do coarse synchronization utilizing the broadcasted synchronization signals of the (one or more) promising base-station(s) before transmitting (with RACH-less mechanism) on the Uplink and apply the framing-time and the frequency offset of the appropriate target-cell.  If cell coordination is accurate, the user equipment may apply the time stamp broadcasted to it without need for coarse synchronization, if the symbol synchronization can be compensated. Fine synchronization might still applies, para. 0143-0144).
Hassan fails to explicitly disclose the UE comprises an acquisition unit, a determination unit, and a connection unit for performing the function.
However, Hassan discloses implementing the invention by using a digital storage medium, for example a floppy disk, a DVD, a Blu-Ray, a CD, a ROM, a PROM, an EPROM, an EEPROM or a FLASH memory, having electronically readable control signals stored thereon, which cooperate (or are capable of cooperating) with a programmable computer system such that the respective method is performed (para. 0211).  The examiner took a broadest reasonable interpretable of the software embodiment comprising electronically readable control signals when executed by the 
(9) Regarding claim 7:
Hassan further discloses wherein the acquisition unit acquires, from the connected base station apparatus the switching information used for wireless communication with the base station apparatus to be the switching destination candidate among the plurality of base station apparatuses (the coordinator unit is configured to feedback to the user equipment possible time stamps (or at least one possible time stamp) of the handover and/or a handover component carrier ID (CCi) and/or physical resource blocks (PRBs) and/or the at least one base-station of the expectation list, para. 0034; and a communication between the user equipment (UE) 10 and the coordinator 4 may be performed via different nodes such as the source gNB, para. 0114).
Hassan fails to disclose a plurality of base station apparatuses cooperatively constituting one cell.
Although Hassan does not specifically disclose wherein a plurality of base station apparatuses cooperatively constituting one cell, such limitation are merely a matter of design choice and would have been obvious in the method of Hassan.  Hassan teaches having a number of terrestrial and non-terrestrial base station as possible handover candidate base station and in advance providing the resource of each candidate base station to the UE for seamless handover (para. 0034-0035).  The limitation of having a 
(10) Regarding claim 8:
Hassan further discloses wherein 
the acquisition unit acquires the switching information including trigger information used for determining whether or not to switch the base station apparatus from the connected base station apparatus (In order to guarantee seamless handover, the coordinator unit has to pass the framing/time sequence, the exact frequency values, and relative frequency mismatches (if existing) of the new target cell(s) to the merging user equipment through the source node early enough before the HO processing time stamp arrives, para. 0138), and 
the determination unit determines whether to switch the base station apparatus on a basis of the trigger information (the HO processing time stamp trigger the UE to determine a HO base station based on link quality, para. 0139).
(11) Regarding claim 9:
Hassan further discloses wherein: 
the acquisition unit acquires the switching information regarding each of a plurality of base station apparatuses to be switching destination candidates (the coordinator unit is configured to feedback to the user equipment possible time stamps the at least one base-station of the expectation list, para. 0034), and 
the connection unit executes, upon determining by the determination unit to switch the base station apparatus, connection to the base station apparatus selected from among the plurality of base station apparatuses to be the switching destination candidates on the basis of the switching information (the user equipment is configured to synchronize, advantageously during a handover, with a base-station of a plurality of base-stations based on the signal strength of the base-stations. The plurality of base-stations is, for example, given by the above mentioned expectation list and/or by a cell-list, para. 0037).
(12) Regarding claim 10:
Hassan further discloses 
configured to update the switching information (as shown in figure 8, the controller control the handover process iteratively in a loop, therefore the controller update the handover prediction (continuity predictive mobility mode), para. 0194), 
wherein the acquisition unit acquires the switching information including update information relating to an update condition of the switching information (UE receives FSN and mandatory frame alignments from the controller and UE starts to fine sync to multiple base stations symbol timing in a loop in continuity predictive mobility mode as shown in figure 8), and 
updates the switching information to new switching information acquired from the connected base station apparatus upon satisfying the update condition (UE select one 
Hassan fails to disclose an update unit.
However, Hassan discloses implementing the invention by using a digital storage medium, for example a floppy disk, a DVD, a Blu-Ray, a CD, a ROM, a PROM, an EPROM, an EEPROM or a FLASH memory, having electronically readable control signals stored thereon, which cooperate (or are capable of cooperating) with a programmable computer system such that the respective method is performed (para. 0211).  The examiner took a broadest reasonable interpretable of the software embodiment comprising electronically readable control signals when executed by the programmable computer system as the claimed update unit for performing the invention.  Thus satisfied the claimed limitation for the benefit of reducing cost and improving the adaptability and flexibility of the communication apparatus (UE).  
(13) Regarding claim 11:
Hassan further discloses the acquisition unit acquires, from the connected base station apparatus, first switching information used for switching connection to a movably configured first base station apparatus to be a switching destination candidate and second switching information used for switching connection to a movably configured second base station apparatus to be a switching destination candidate after being connected to the first base station apparatus (In an embodiment, the coordinator unit is configured to feedback to the user equipment possible time stamps (or at least one possible time stamp) of the handover and/or a handover component carrier ID (CCi) and/or physical resource blocks (PRBs) and/or the at least one base-station of the at least one non-terrestrial base-station (para. 0034-0035), the examiner interprets at least one non-terrestrial base-station covers the situation there are two non-terrestrial base station, thus satisfied the claimed limitation).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. (US 2016/0100374 A1) discloses a method for transmitting information for synchronization of user equipment by base station in wireless communication system and apparatus.
Yaoya (US 6,512,920 B1) discloses a satellite communication system and handover processing method.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/5/2021